EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE 
Allowable Subject Matter
1.	Claims 1-20 are allowed.
2.	The following is an examiner's statement of reasons for allowance: 
Independent claim 1 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a multi-phase interleaved power factor correction (PFC) converter, comprising, inter alia, receive one or more signals indicative of the currents in each phase of the interleaved circuit arrangement; in response to the one or more signals indicating that the converter is operating in a continuous mode, set an on-time of the second switch equal to the off-time of the first switch; and in response to the one or more signals indicating that the converter is operating in a discontinuous mode, set the on-time of the second switch to a duration less than the off-time of the first switch.  
Claims 2-15 depend directly or indirectly on claim 1 therefore these claims are also allowable as being dependent on an allowable base claim. 

Independent claim 16 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a method of controlling a multi-phase interleaved power factor correction (PFC) converter, the method comprising, inter alia, sensing a current indicative of a sum of the currents in each phase of the interleaved circuit arrangement; in response to the sensed current indicating that the converter is operating in a continuous mode, setting an on-time of the second switch equal to the off-time of the first switch; and in response to the sensed current indicating that the converter is operating in a discontinuous mode, setting the on-time of the second switch less than the off-time of the first switch.  
Claims 17-20 depend directly or indirectly on claim 16 therefore these claims are also allowable as being dependent on an allowable base claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
CONTACT INFORMATION
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HTET Z. KYAW whose telephone number is (571) 270-5391. The examiner can normally be reached on MON-FRI: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on (571) 272- 3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Htet Z. Kyaw/ (08/24/2022)
Examiner, Art Unit 2837


26 August 2022

/EMILY P PHAM/Primary Examiner, Art Unit 2837